DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The preliminary amendment of 07 October 2019 cancels claims 21-42, leaving claims 1-20 pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 9, 11, 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 4, 9, 15, 19, and 20 are rendered indefinite for failure to properly set forth a Markush group.  The claims each recite “one of…, and” and “one of” suggests only one of the listed features and “and” suggests more than one of the listed features.  A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C.”  See MPEP 803.02.
	Claims that depend from a rejected base claim are also rejected.
Claims 11 and 12 are rendered indefinite by the preamble, because it is not clear how much of the liner of claim 1 is imported into claims 11 and 12.  Furthermore, there is no “helmet… as recited in claim 1” because the helmet in claim 1 is a functional and not a structural recitation.  Therefore there is no antecedent basis for a helmet as recited in claim 1, nor is it clear if the helmet in claims 11 and 12 are functional (as in claim 1) or structural recitations.  Examiner suggests claim 11 could recite, --The impact dissipating helmet liner as recited in claim 1, further comprising a helmet.—
Claim 16 is rendered indefinite by the recitation “a knitted fabric comprising a polyethylene terephthalate (PET), a polyester, and an aramid polymer” because it is not clear how the knitted fabric comprises all of the listed materials.  Is Applicant intending to recite –a knitted fabric selected from the group consisting of a polyethylene terephthalate (PET), a polyester, and an aramid polymer.--?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshon (US 20120151664 A1) in view of Berger et al. (US 20050246824 A1; hereinafter, “Berger”).

As to claim 1, Kirshon discloses an impact dissipating helmet liner (“liner,” title) comprising: a flexible, fluid impermeable enclosure having an upper wall, an opposing lower wall, and a sidewall extending between the upper wall and the lower wall (inner 29 and outer 27 walls, sidewalls shown in figs 3, 4, 6A, 6B, and pp 0050, 0053, and 0054 disclose material with the claimed properties); a fluid contained in the enclosure (fluid or gel 28).
Kirshon does not disclose a fabric sheet positioned in at least one of the upper wall and the lower wall.

It is known in the art to provide liners, such as fabric sheets, between the padding of the helmet and the wearer’s head, for increased wearer comfort.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided at least one of Kirshon’s upper and lower walls with a fabric sheet positioned therein, for the purpose of providing additional comfort (Berger pp 0103).

As to claim 2, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 1, wherein the liner further comprises a plurality of cavities between the upper wall and the lower wall (Kirshon holes or openings 22), each of the plurality of cavities having a cavity sidewall extending from the upper wall to the lower wall (figs 3, 4, 6A, 6B).  

As to claim 3, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 1, wherein the fabric sheet comprises one of a woven fabric, an unwoven fabric, and a knitted fabric (all fabric is necessarily one of woven, “unwoven,” or knitted).  

As to claim 4, Kirshon as modified does not disclose the impact dissipating helmet liner as recited in claim 3, wherein the fabric sheet comprises a knitted fabric 
Berger does disclose “natural fibres, polymer textiles or other desirable materials” (pp 0103) which is within the scope of the claimed materials, and knitted PET, polyester, and aramid polymer are known textiles.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a knitted fabric comprising one of a polyethylene terephthalate (PET), a polyester, and an aramid polymer since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 7, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 1, wherein the flexible, fluid impermeable enclosure comprises a liquid silicone rubber (Kirshon pp 0052).  

As to claim 8, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 1, wherein the fluid comprises a liquid (Kirshon pp 0051 and 0052).  

As to claim 9, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 8, wherein the liquid comprises one of liquid silicone rubber (Kirshon pp 0051 and 0052), a polydimethylsiloxane, and a polyol.  



As to claim 11, Kirshon as modified discloses a helmet having the impact dissipating helmet liner as recited in claim 1 (Kirshon helmet with liner 23 which includes helmet shell 10).  

As to claim 12, Kirshon as modified discloses the helmet as recited in claim 11, wherein the helmet comprises a helmet shell containing the impact dissipating helmet liner (Kirshon helmet shell 10).

As to claim 13, Kirshon discloses an impact dissipating liner (“liner,” title) comprising: a flexible, fluid impermeable enclosure having an upper wall, an opposing lower wall, and a sidewall extending between the upper wall and the lower wall (inner 29 and outer 27 walls, sidewalls shown in figs 3, 4, 6A, 6B, and pp 0050, 0053, and 0054 
Kirshon does not disclose a fabric sheet positioned in at least one of the upper wall and the lower wall.
Berger teaches a similar liner (resilient layer 2) including a fabric sheet positioned in at least one of the upper wall and the lower wall (internal liner 11, and pp 0103 discloses the liner is fabric).
It is known in the art to provide liners, such as fabric sheets, between the padding of the helmet and the wearer’s head, for increased wearer comfort.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided at least one of Kirshon’s upper and lower walls with a fabric sheet positioned therein, for the purpose of providing additional comfort (Berger pp 0103).

As to claim 14, Kirshon as modified discloses the liner further comprises a plurality of cavities extending between the upper wall and the lower wall (Kirshon holes or openings 22), each of the plurality of cavities having a cavity sidewall extending from the upper wall to the lower wall (figs 3, 4, 6A, 6B).  

As to claim 15, Kirshon as modified discloses the fabric sheet comprises one of a woven fabric, an unwoven fabric, and a knitted fabric (all fabric is necessarily one of woven, “unwoven,” or knitted).  


Berger does disclose “natural fibres, polymer textiles or other desirable materials” (pp 0103) which is within the scope of the claimed materials, and knitted PET, polyester, and aramid polymer are known textiles.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a knitted fabric comprising a polyethylene terephthalate (PET), a polyester, and an aramid polymer since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 17, Kirshon as modified discloses the flexible, fluid impermeable enclosure comprises a liquid silicone rubber (Kirshon pp 0052).  

As to claim 18, Kirshon as modified discloses the fluid comprises a liquid (Kirshon pp 0051 and 0052).  

As to claim 19, Kirshon as modified discloses the liquid comprises one of liquid silicone rubber (Kirshon pp 0051 and 0052), a polydimethylsiloxane, and a polyol.

As to claim 20, Kirshon as modified discloses the impact dissipating liner as recited in claim 13, wherein liner comprises one of a helmet liner, a head gear liner, a .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshon (US 20120151664 A1) in view of Berger et al. (US 20050246824 A1; hereinafter, “Berger”) as applied to claim 1 above, and further in view of Cade (US 3600714 A).

As to claim 5, Kirshon as modified does not disclose the impact dissipating helmet liner as recited claim 1, wherein the flexible, fluid impermeable enclosure comprises a central portion and a plurality of lobes extending from the central portion, and wherein the central portion and the plurality of lobes are adapted to conform to the shape of an internal surface of a helmet.
Cade teaches a liner (“inner compressible liner,” abstract) comprising a central portion and a plurality of lobes extending from the central portion (fig 2), and wherein the central portion and the plurality of lobes are adapted to conform to the shape of an internal surface of a helmet (figs 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the enclosure of Kirshon with a central portion and plurality of lobes as taught by Cade for the purpose of providing a known configuration for a helmet liner, for the purpose of providing protection for the desired portions of the 

As to claim 6, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 5, wherein the plurality of lobes define radially extending cavities between adjacent lobes (Cade fig 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732